Case 5:14-cv-01317-DNH-ATB Document 120 Filed 08/28/19 Page 1 of1

Raae reer re errr rere ere ereeerreeecaeerercreereercoeerercceeeererare ETT
LAW OFFICE OF DAVID TENNANT PLLC

3349 Monroe Avenue, Suite 345, Rochester, NY, 14618
585-708-9338
david.tennant@appellatezealot.com

August 28, 2019

Hon. David N. Hurd, Judge
United States District Court
Northern District of New York
Alexander Pirnie Federal Building
10 Broad Street

Utica, New York 13501

RE: Cayuga Nation, et al. v. Tanner, et al. (5:14-cv-031 7)
Dear Judge Hurd:

Simultaneous cross-motions for summaty judgment are due on September 4, 2019.
AAs you know, this case involves numerous complex issues of law as well as a threshold
question to be raised by Defendants about whether some or all of Plaintiffs’ claims ate
precluded by res judicata or collateral estoppel. As a result, Defendants respectfully request
an enlargement of the parties’ opening briefs to 13,000 words (approximately 37 pages) in
light of the matters to be raised in the motions.

Counsel for Plaintiffs advises that Plaintiffs take no position on Defendants’ request,
and defers to the Court’s disctetion regarding the number of words ot pages to be allowed
for the parties’ memoranda of law. Plaintiff does request that if an enlargement is granted
for the parties’ opening memoranda of law, the same enlargement be allowed for the parties’
respective response memoranda of law.

Defendants believe the requested enlargement will assist the Coutt in resolving the
dispute, especially in light of the fact that reply briefs are not included in the briefing
schedule.

Respectfully submitted,

David H. Tennant
